Wilson, Judge:
This appeal for reppraisement has been submitted for decision upon the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for tbe Plaintiff and tbe Assistant Attorney General for tbe United States, defendant, subject to tbe approval of tbe Court:
1. Tbe merchandise marked “A” and initialed ECA by Examiner E. Alfano on tbe invoice herein consists of Thiamine Hydrochloride exported from Denmark to the United States during tbe period November 9, 1962 to May 17, 1963, which was appraised on tbe basis of foreign value, as that value is defined in Section 402a (c) of tbe Tariff Act of 1930, as amended by Section 8 of tbe Customs Administrative Act of 1938.
2. Thiamine Hydrochloride is on tbe final list promulgated by tbe Customs Simplification Act of 1956, published as T.D. 54521, in tbe Federal Register, issue of January 20,1958.
3. At tbe time of exportation of tbe merchandise marked “A” as aforesaid, tbe price at which such merchandise was freely offered for sale and sold to all purchasers in tbe principal market of Denmark, in tbe usual wholesale quantities and in tbe ordinary course of trade, for exportation to tbe United States, including tbe cost for all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing tbe merchandise in condition, packed ready for shipment to tbe United States was:
Period Dutiable value Basis
11/9/62 to 5/17/63 U.S. $13.00 per kilo CIF Export Value
This value is higher than tbe foreign value for tbe period indicated.
4. Tbe appeal for reappraisement, as enumerated in Schedule 1, annexed hereto, may be submitted on this stipulation.
On the agreed facts, I find and hold export value, as that value is defined in section 402a (d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise herein involved and that such value for the period below indicated was as follows:
Period Dutiable value
11/9/62 to 5/17/63 U.S. $13.00 per kilo OIF
Judgment will issue accordingly.